t c summary opinion united_states tax_court calvin l eubanks petitioner v commissioner of internal revenue respondent docket no 9579-01s filed date calvin l eubanks pro_se caroline r krivacka for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent references to sections other than sec_6320 and or are to the internal_revenue_code_of_1986 as amended and in effect for rule references are to the tax_court rules_of_practice and procedure the - - decision to be entered is not reviewable by any other court and this opinion should not be cited as authority on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or for unpaid federal_income_tax and related liabilities in the amount of dollar_figure the issue for decision is whether petitioner is liable for the federal_income_tax liability reported on his untimely federal_income_tax return the resolution of this issue depends upon whether certain income reported on petitioner’s return is includable in petitioner’s income for that year background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in memphis tennessee petitioner was one of three incorporators of w h y construction company inc w h y or why incorporated in tennessee on date w h y was administratively dissolved by the secretary of state of tennessee on date because the corporation failed to file a report required by chapter of the tennessee business corporation act while in existence w h y was involved in residential construction and renovations petitioner was associated with or employed by w h y and performed what he describes as quality control services petitioner’s relationship to w h y during is less than certain because as noted the corporation had been dissolved the previous year during petitioner was involved with a renovation project for a house that had been damaged by fire the cost of some or all of the renovations was paid_by state farm fire and casualty company state farm in connection with the renovations state farm issued a check for dollar_figure payable to petitioner dba why construction which payment was reported on a form 1099-misc miscellaneous income dunn construction company dunn also issued a form 1099-misc reflecting a payment of dollar_figure to petitioner for no other background information regarding this latter payment is included in the record the above-referenced forms 1099-misc issued by state farm and dunn are subsequently referred to as the forms apparently respondent received the information reported on the forms but had no record of petitioner’s federal_income_tax return sometime during a revenue_officer employed by respondent’s collection_division contacted petitioner after discussing the situation with petitioner and confirming that petitioner had not previously filed a federal_income_tax return the revenue_officer prepared q4e- petitioner’s return based in part upon the information reported on the forms and other information provided by petitioner ultimately petitioner’s federal_income_tax return was filed on date the return includes a schedule c profit or loss from business on which the following items are reported income dollar_figure bxpenses car and truck big_number rent or lease big_number repairs etc big_number supplies big_number net profit big_number the income reported on the schedule c represents the sum of the amounts reported on the forms no other income is reported on petitioner’s return the net profit reported on the schedule c is treated as net_earnings_from_self-employment the federal_income_tax liability of dollar_figure reported on the return consists of a sec_1 income_tax_liability of dollar_figure anda dollar_figure sec_1401 tax on self-employment_income the sec_1 income_tax_liability takes into account petitioner’s filing_status as single a personal_exemption deduction the appropriate standard_deduction and a deduction for one-half of the sec_1401 tax - petitioner did not pay the tax_liability reported on his return based upon the liability reported on the return which does not include interest additions to tax or penalties petitioner and the revenue_officer agreed to an installment_payment schedule at the time the return was prepared the terms of the installment_agreement are unclear but it appears that petitioner originally agreed to pay dollar_figure per month toward his outstanding federal_income_tax liability we cannot tell with any degree of certainty when the installment payments began or ended but as of the date of trial petitioner had paid dollar_figure towards his outstanding income_tax_liability on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the notice of lien according to the notice of lien petitioner’s then-outstanding liability for federal_income_tax and related items totaled dollar_figure petitioner timely submitted form request for collection_due_process_hearing petitioner stated in this request that he disagreed with the underlying liability because the liability in dispute was computed taking into account income that he neither earned nor received namely the income reported on the form_1099 issued by state farm petitioner’s administrative hearing was held on date during the hearing petitioner reiterated his challenge to the underlying liability he did not raise any -- - issues regarding alternative collection activity discussion issues that may be raised by a taxpayer at a sec_6330 d administrative hearing are prescribed by statute and include as relevant here a challenge to the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency or did not otherwise have an opportunity to dispute the underlying tax_liability see sec_6330 a and b 116_tc_255 if the validity of the underlying tax_liability is at issue our review of respondent’s determination with respect to that liability is de novo see 114_tc_604 in this case we focus our attention on petitioner’s challenge to the amount of his federal_income_tax liability as reported on his federal_income_tax return ’ as he has raised no other issues either at the sec_6330 d administrative hearing or before this court see rule b 115_tc_576 we further limit our focus to the income reported on the form_1099 issued by under the circumstances of this case we decline to consider whether the manner in which petitioner’s federal_income_tax return was prepared and filed provided him with an opportunity to dispute the underlying tax_liability reported on that return see horn v commissioner tcmemo_2002_207 young v commissioner tcmemo_2003_6 - state farm as petitioner has never challenged the income reported on the form_1099 issued by dunn ’ according to petitioner he was surprised when he received the notice of lien that indicated his liability exceeded dollar_figure he now claims that he only agreed to the income and tax reported on his return because he was under the impression that the liability reported on the return constituted his entire liability for that year as noted the liability reported on his return does not include interest additions to tax or penalties the liability reflected in the notice of lien does petitioner claims that he only agreed to report the income shown on the form_1099 issued by state farm because he thought that he could afford to pay the resultant federal_income_tax liability through the installment_agreement he claims that respondent in effect violated the terms of the installment_agreement by subsequently demanding a higher monthly payment than originally agreed petitioner now takes the position that the income reported on the form_1099 issued by state farm was actually paid to w h y he admits that he received the check but claims that he turned it over to officials of w h y he further claims that he did not petitioner argued at trial that he was not required to file a federal_income_tax return because of the amount of income he earned during that year even were we to consider only the uncontested income reported on the form_1099 issued by dunn this argument would fail see sec_6012 --- - and could not have negotiated the check according to petitioner because respondent failed to rebut this contention by producing the relevant canceled check from state farm the income is not includable in his income we disagree we consider it significant that the income now in dispute was originally reported on petitioner’s return although the circumstances surrounding the preparation and filing of that return are less than routine we are not persuaded that the items of income shown on petitioner’s return are incorrect and reported out of convenience rather than correct and reported as required statements made on a tax_return signed by the taxpayer have long been considered admissions and such admissions are binding on the taxpayer absent cogent evidence indicating they are wrong pratt v commissioner tcmemo_2002_279 citing 412_f2d_800 3d cir affg tcmemo_1968_126 62_tc_739 affd without published opinion 521_f2d_1399 3d cir rankin v commissioner tcmemo_1996_350 affd 138_f3d_1286 9th cir disregarding petitioner’s self-serving and uncorroborated testimony on the point see 99_tc_202 we find no cogent evidence that petitioner erroneously included in his income the income reported on the form_1099 issued by state farm --- - petitioner admits to having received the check from state farm and the check is made payable to him furthermore he admits that he performed services albeit as he views the matter as an employee of w h y that generated the issuance of the payment looking at the return itself it is obvious that some negotiation occurred between petitioner and the revenue_officer who prepared petitioner’s return for example the expenses deducted on the schedule c appear to be estimates that could be based only upon information provided to the revenue_officer by petitioner petitioner no doubt had an incentive to sign and file the return based upon the expense deductions allowed and his expectation that the liability reported on the return could be paid through a manageable installment_agreement nevertheless we think it unlikely that petitioner would have agreed to report on his return any income that he did not consider to be his ’ and we are not persuaded by his presentation at trial that he did the record does not establish that the federal_income_tax liability reported on petitioner’s return is overstated it follows that respondent’s determination to proceed with collection of that liability should be sustained and we so hold although we do not consider the point we cannot help but wonder whether under circumstances such as presented in this case sec_6404 which precludes a taxpayer from filing a claim_for_abatement for certain federal taxes has been rendered inoperative by the provisions of sec_6330 -- - reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
